Exhibit 10.2

CERTAIN IMMATERIAL PROVISIONS OF THIS DOCUMENT THAT WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED (INDICATED BY AN
ASTERISK [***]) HAVE BEEN OMITTED PURSUANT TO ITEM 601(b)(2) OF REGULATION
S-K.  A COPY OF THE UNREDACTED DOCUMENT WILL BE FURNISHED TO THE SECURITIES AND
EXCHANGE COMMISSION UPON REQUEST.

AMENDMENT NO. 8 TO

THE DESIGN AND DEVELOPMENT AGREEMENT (STEP 2)

This Amendment No. 8 to the Design and Development Agreement (Step2)
(“Amendment”) is entered into as of the date of last signature below by and
between HAPSMobile Inc. and AeroVironment, Inc. to amend the Design and
Development Agreement (Step2) made as of December 27, 2017 (as amended by
Amendment No.1 as of March 30, 2018, Amendment No.2 as of June 25, 2018,
Amendment No.3 as of August 28, 2018, Amendment No.4 as of December 5, 2018,
Amendment No.5 as of March 19, 2019, Amendment No.6 as of March 29, 2019, and
Amendment No.7 as of April 24, 2019, between HAPSMobile and AV)  (collectively,
the “DDA”).

Background

The Parties wished to raise a change of schedule related to estimated completion
date change to Integrated Test Reports ([***])  in Attachment A to the DDA (the
“Change”) following the Change Control procedures set forth in Article 2.4 and
3.4 in the DDA and Attachment G to the DDA,  and the Parties agreed to classify
the Change as a Class I Change, as defined in Attachment G to the DDA, and that
there will be no cost related to the Change.  Therefore, to formalize and
reflect the Change, the Parties hereby agree with the amendments to the DDA as
follows:

Amendment

1.Table entry line number 6 (not counting the header line) of Section 2 of
Attachment A (DELIVERABLES) to the DDA (“Integrated Test Reports”)  is hereby
amended as follows:

Deliverables
Name

Deliverable Description

Relevant
WBS

Milestone
No.

Estimated
Completion
Date

Integrated Test Reports ([***])

Acceptance test reports for aircraft & Ground Control Station.

2.3.2.3

[***]

[***]

 

2.All other terms and conditions not specifically modified or amended herein
remain in full force and effect as provided for in the DDA. Hereby the Parties
expressly confirm that no change applies to the Incurred Cost set forth in
ATTACHMENT F despite the Change. Capitalized terms, unless otherwise defined
herein, shall have the meaning set forth in the DDA. This Amendment may only be
modified or amended by a written document executed by the parties hereto.

 





1

[***]  Information has been omitted pursuant to Item 601(b)(2) of Regulation S-K




 

IN WITNESS WHEREOF the Parties hereto have signed and executed this Amendment on
the date(s) below.

SIGNED for and on behalf of

 

SIGNED for and on behalf of

HAPSMobile Inc.

 

AeroVironment, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Yoshihito Shimazaki

 

By:

/s/ Trace Stevenson

Name:

Yoshihito Shimazaki

 

Name:

Trace Stevenson

Title:

Board of Director, Senior Vice President

 

Title:

Vice President Emerging Business and Deputy GM

Date:

2019.06.20

 

Date:

2019.06.20

 

2

[***]  Information has been omitted pursuant to Item 601(b)(2) of Regulation S-K

